Citation Nr: 0408143	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-11 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1970 until February 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Chicago, Illinois.

It is noted that the veteran was being represented in this 
appeal by R. Edward Bates.  In a letter dated February 17, 
2004, the veteran was informed that VA had revoked R. Edward 
Bates' authority to represent VA claimants.  The veteran was 
informed of his right to appoint new counsel if he so chose 
and was instructed on how to do so.  The letter apprised the 
veteran that review of his appeal would be delayed for 30 
days to afford him the opportunity to make a decision 
regarding representation.  The veteran did not respond within 
the prescribed 30-day period and therefore consideration of 
the appeal may now begin.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, regarding the veteran's PTSD claim, he 
was issued a notice letter dated in March 2000.  That letter 
pre-dated the VCAA, and therefore it did not adequately 
detail the types of evidence necessary to substantiate the 
claim.  The March 2000 letter also failed to provide detail 
as to VA's development assistance.  Moreover, while another 
notice letter was issued in January 2001, that correspondence 
was limited to the veteran's TDIU claim, and also was not 
sufficient to satisfy VA's duty to notify as set forth in the 
VCAA and Quartuccio.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent with regard to 
the issues on appeal. 

2.  If any additional evidence is 
submitted in response to the action 
above, the RO must readjudicate the 
issues on appeal and consider all 
evidence received since issuance of the 
most recent Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


